DETAILED ACTION
	Claims 1, 2, and 5-17 are currently pending in the instant application. Claims 1, 2, 5, and 7-9 are rejected.  Claims 6, and 10-17 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.
Election/Restrictions
Applicant’s election of Group I and the species: 
    PNG
    media_image1.png
    167
    263
    media_image1.png
    Greyscale
 in the reply filed on 27 July 2020 has been previously acknowledged. 
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the 
    PNG
    media_image2.png
    241
    321
    media_image2.png
    Greyscale
which is not allowable.
Claims 1, 2, 5, and 7-9 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compound.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 3 November 2021 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the 35 USC 112(b) rejection of claims 1-3 and 7-9 as claim 1 has been amended to delete 
    PNG
    media_image3.png
    80
    654
    media_image3.png
    Greyscale

In regards to the ODP over US Patent No. 8,846,670 (in view of Lin et al.) and the 35 USC 103 rejection over WO 2011/001113 (in view of Lin et al.), Applicant’s argue that the examiner argues that just by providing example 32, the ‘113 publication provides the necessary motivation to further modify the example which is inconsistent with the current legal framework.  This argument is not persuasive as the examiner did not argue that by just providing example 32 is motivation enough to modify the compound.  The examiner provided that pages 1 and 11 
“Interestingly, addition of a methyl group to the 2-position of the morpholine (26) seemed to have little effect compared to the unsubstitted compound 12.” (page 2232)
The 35 USC 103 and ODP rejections are therefore maintained.
New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “all the alkyl (alk)” in the formula (I) variable definitions.  There is insufficient antecedent basis for the “(alk)” limitation a there is no a “(alk)” anywhere in the definition of formula (I)
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2, 5, and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6-17 of U.S. Patent No. 8,846,670 in view of Lin et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming products and methods of treating with products of the formula (I) (see conflicting claim 1).  Specifically, see conflicting claim 3 which provides the compound: 
    PNG
    media_image4.png
    369
    395
    media_image4.png
    Greyscale
 see: 
    PNG
    media_image5.png
    58
    392
    media_image5.png
    Greyscale
 and which provides the compound:  
Which the compound corresponds to R1 as a –(CH2)m-Ra with m being the integer 1 and Ra an optionally substituted heteroaryl radical.
The compound provided, for example, differs from applicants’ instantly claimed compounds by a hydrogen versus a methyl on the morpholine ring.  Table 1 of the conflicting application also provides IC50 data for the compound of example 32.                                                       
 Lin et al. provides similar compounds to the ‘670 patent, as seen in table 4 and states that:

 Therefore, one would be motivated to substitute the morpholine of the similar compounds of the ‘670 patent with a methyl on the morpholine as there was little effect to the activity shown in Lin with the addition of a methyl group on the morpholine.  It is well established that the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity.
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 5, and 7-9  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/001113 in view of Lin et al.
WO 2011/001113 discloses compounds of the formula (I) and the method of treatment of certain cancers on pages 1 and 11.    A specific compound disclosed is the compound on pages 81-82 example 32:

    PNG
    media_image6.png
    107
    776
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    325
    362
    media_image7.png
    Greyscale



This compound differs by a hydrogen versus a methyl from the instantly claimed compounds.  As seen in Table 1 of the ‘113 publication, example 32 (test B, IC50 of human prostate carcinoma cells) provides an IC50 value of 33.  Example 32 is provided, and pages 1 and 11 provide the utility of cancer treatment along with table 1 which provides 1C50 value for the example 32
Lin et al. provides similar compounds to the ‘113 WO, as seen in table 4 and states that:
“Interestingly, addition of a methyl group to the 2-position of the morpholine (26) eemed to have little effect compared to the unsubstitted compound 12.” (page 2232)
 Therefore, one would be motivated to substitute the morpholine of the similar compounds of the ‘113 WO with a methyl on the morpholine as the ‘113 publication provides a compound of example 32 which differs only by a hydrogen versus a methyl on the phenyl ring.  The ‘113 publication provides IC50 data and utility for cancer treatment for the compound of example 32.  Accordingly, one would be motivated to prepare additional compounds for the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________						28 March 2022	
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600				

.